Exhibit 10.2

INDEMNIFICATION AGREEMENT

among

ASSURED GUARANTY CORP.,

AFS SENSUB CORP.,

CREDIT SUISSE SECURITIES (USA) LLC

and

RBS SECURITIES INC.

Dated as of March 26, 2010

$36,000,000 Class A-1 0.31327% Asset Backed Notes, Series 2010-A

$71,000,000 Class A-2 1.46% Asset Backed Notes, Series 2010-A

$93,000,000 Class A-3 3.51% Asset Backed Notes, Series 2010-A



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           

Page

Section 1.

     Definitions    1

Section 2.

     Representations, Warranties and Agreements of Assured Guaranty    3

Section 3.

     Representations, Warranties and Agreements of the Underwriters    5

Section 4.

     Indemnification    6

Section 5.

     Indemnification Procedures    7

Section 6.

     Contribution    8

Section 7.

     Miscellaneous    9

EXHIBIT A — Opinion of Counsel



--------------------------------------------------------------------------------

INDEMNIFICATION AGREEMENT

INDEMNIFICATION AGREEMENT dated as of March 26, 2010, among ASSURED GUARANTY
CORP. (“Assured Guaranty”), AFS SENSUB CORP., (the “Seller”) and CREDIT SUISSE
SECURITIES (USA) LLC (“CSS”) and RBS SECURITIES INC. (“RBS”), as the
Underwriters (as defined below):

Section 1. Definitions. For purposes of this Agreement, the following terms
shall have the meanings provided below:

“Agreement” means this Indemnification Agreement, as amended from time to time.

“Assured Guaranty Agreements” means this Agreement, the Spread Account Agreement
and the Insurance Agreement.

“Assured Guaranty Information” has the meaning provided in Section 2(g) hereof.

“Assured Guaranty Party” means any of Assured Guaranty, its parent, subsidiaries
and affiliates, and any shareholder, director, officer, employee, agent or
“controlling person” (as such term is used in the Securities Act) of any of the
foregoing.

“Closing Date” means March 31, 2010.

“Federal Securities Laws” means the Securities Act, the Securities Exchange Act
of 1934, the Trust Indenture Act of 1939, the Investment Company Act of 1940,
the Investment Advisers Act of 1940 and the Public Utility Holding Company Act
of 1935, each as amended from time to time, and the rules and regulations in
effect from time to time under such Acts.

“Final Prospectus Supplement” means the final Prospectus Supplement dated
March 26, 2010 relating to the Securities.

“Indemnified Party” means any party entitled to any indemnification pursuant to
Section 4 hereof.

“Indemnifying Party” means any party required to provide indemnification
pursuant to Section 4 hereof.

“Insurance Agreement” means the Insurance and Indemnity Agreement, dated as of
March 25, 2010 among Assured Guaranty, the Trust, AmeriCredit Financial
Services, Inc., AmeriCredit Corp. and the Seller.

“Losses” means (a) any actual out-of-pocket damages incurred by the party
entitled to indemnification or contribution hereunder, (b) any actual
out-of-pocket costs or expenses incurred by such party, including reasonable
fees or expenses of its counsel and other expenses incurred in connection with
investigating or defending any claim, action or other proceeding which entitle
such party to be indemnified hereunder (subject to the limitations set forth in
Section 5 hereof), to the extent not paid, satisfied or reimbursed from funds
provided by any other Person other than an affiliate of such party (provided
that the foregoing shall not create or imply any obligation to pursue recourse
against any such other Person), plus (c) interest on the amount paid by the
party entitled to indemnification or contribution from the date of such payment
to the date of payment by the party who is obligated to indemnify or contribute
hereunder at the statutory rate applicable to judgments for breach of contract.



--------------------------------------------------------------------------------

“Notes Policy” means the financial guaranty insurance policy, including any
endorsements thereto, issued by Assured Guaranty with respect to the Securities,
substantially in the form attached as Annex I to the Insurance Agreement.

“Offering Document” means the Prospectus and any other material or documents
delivered by the Underwriters or any Underwriter Party to any Person in
connection with the offer or sale of the Securities.

“Person” means any individual, partnership, joint venture, corporation, trust,
unincorporated organization or other organization or entity (whether
governmental or private).

“Preliminary Prospectus Supplement” means the preliminary Prospectus Supplement
subject to completion dated March 25, 2010 relating to the Securities.

“Prospectus” means, collectively, the Prospectus dated November 7, 2007 relating
to the Securities and the Prospectus Supplement.

“Prospectus Supplement” means, collectively, the Preliminary Prospectus
Supplement and the Final Prospectus Supplement.

“Securities” means the Trust’s $36,000,000 Class A-1 0.31327% Asset Backed
Notes, $71,000,000 Class A-2 1.46% Asset Backed Notes and $93,000,000 Class A-3
3.51% Asset Backed Notes issued pursuant to the Series 2010-A Indenture.

“Securities Act” means the Securities Act of 1933, as amended from time to time.

“Seller Party” means any of the Seller, its parent, subsidiaries and affiliates
and any employee, agent or “controlling person” (as such term is used in the
Securities Act) of any of the foregoing.

“Spread Account Agreement” means the Spread Account Agreement dated as of
March 25, 2010, among Assured Guaranty, the Trust, the Collateral Agent and the
Trustee, as the same may be amended, supplemented or otherwise modified in
accordance with the terms thereof.

“Time of Sale” means 3:30pm (New York time) on March 26, 2010.

“Trust” means AmeriCredit Automobile Receivables Trust 2010-A.

“Underwriter Information” has the meaning provided in Section 3(c) hereof.

 

2



--------------------------------------------------------------------------------

“Underwriter Party” means any of the Underwriters, its respective parent,
subsidiaries and affiliates and any shareholder, director, officer, employee,
agent or “controlling person” (as such item is used in the Securities Act) of
any of the foregoing.

“Underwriters” means CSS and RBS.

“Underwriting Agreement” means the Underwriting Agreement, dated as of March 26,
2010 among the Seller, AmeriCredit Financial Services, Inc. and the
Underwriters.

Section 2. Representations, Warranties and Agreements of Assured Guaranty.
Assured Guaranty represents, warrants and agrees as follows:

(a) Organization, Etc. Assured Guaranty is an insurance company duly organized,
validly existing and authorized to transact financial guaranty insurance
business under the laws of the State of Maryland.

(b) Authorization, Etc. The Notes Policy and the Assured Guaranty Agreements
have been duly authorized, executed and delivered by Assured Guaranty.

(c) Validity, Etc. The Notes Policy and the Assured Guaranty Agreements
constitute valid and binding obligations of Assured Guaranty, enforceable
against Assured Guaranty in accordance with their terms, subject, as to the
enforcement of remedies, to bankruptcy, insolvency, reorganization,
rehabilitation, moratorium and other similar laws affecting the enforceability
of creditors’ rights generally applicable in the event of the bankruptcy or
insolvency of Assured Guaranty and to the application of general principles of
equity and subject, in the case of this Agreement, to principles of public
policy limiting the right to enforce the indemnification provisions contained
herein.

(d) Exemption From Registration. The Notes Policy is exempt from registration
under the Securities Act.

(e) No Conflicts. Neither the execution or delivery by Assured Guaranty of the
Notes Policy or the Assured Guaranty Agreements, nor the performance by Assured
Guaranty of its obligations thereunder, will conflict with any provision of the
certificate of incorporation or the bylaws of Assured Guaranty nor result in a
breach of, or constitute a default under, any material agreement or other
instrument to which Assured Guaranty is a party or by which any of its property
is bound nor violate any judgment, order or decree applicable to Assured
Guaranty of any governmental or regulatory body, administrative agency, court or
arbitrator having jurisdiction over Assured Guaranty (except that, in the
published opinion of the Securities and Exchange Commission, the indemnification
provisions of this Agreement, insofar as they relate to indemnification for
liabilities arising under the Securities Act, are against public policy as
expressed in the Securities Act and are therefore unenforceable).

(f) Financial Information. The consolidated balance sheets of Assured Guaranty
as of December 31, 2009 and December 31, 2008 and the related consolidated
statements of income, changes in shareholder’s equity and cash flows for each of
the three years in the period ended December 31, 2009, which are incorporated by
reference in the Prospectus, fairly present in all material respects the
financial condition of Assured Guaranty as of such dates and for such periods in
accordance with generally accepted accounting principles consistently applied
(subject as to interim statements to normal year-end adjustments) and since the
date of the most current consolidated balance sheet referred to above there has
been no change in the financial condition of Financial Security which would
materially and adversely affect its ability to perform its obligations under the
Notes Policy.

 

3



--------------------------------------------------------------------------------

(g) Assured Guaranty Information. The information in the Prospectus Supplement
set forth or incorporated by reference under the caption “The Insurer” (as
revised from time to time in accordance with the provisions hereof or as
described in the Prospectus, the “Assured Guaranty Information”) is limited and
does not purport to provide the scope of disclosure required to be included in a
prospectus with respect to a registrant in connection with the offer and sale of
securities of such registrant registered under the Securities Act. Assured
Guaranty has provided the Assured Guaranty Information in its role as credit
enhancer, which consists solely of the obligation to pay claims, if any, under
and in accordance with the express terms of the Notes Policy. Within such
limited scope of disclosure, however, with respect to (i) the Preliminary
Prospectus Supplement, as of the Time of Sale, and (ii) the Final Prospectus
Supplement, as of its date and the Closing Date, the Assured Guaranty
Information did not and does not, as applicable, contain any untrue statement of
a material fact, or omit to state a material fact necessary to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.

(h) Additional Information. Assured Guaranty will furnish to the Underwriters or
the Seller, upon request of the Underwriters or the Seller, as the case may be,
copies of Assured Guaranty’s most recent financial statements (annual or
interim, as the case may be) which fairly present in all material respects the
financial condition of Assured Guaranty as of the dates and for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied except as noted therein (subject, as to interim statements,
to normal year-end adjustments). In addition, if the delivery of a Prospectus
relating to the Securities is required at any time prior to the expiration of
nine months after the time of issue of the Prospectus in connection with the
offering or sale of the Securities, the Seller or the Underwriters will notify
Assured Guaranty of such requirement to deliver a Prospectus and Assured
Guaranty will promptly provide the Underwriters and the Seller with any
revisions to the Assured Guaranty Information that are in the judgment of
Assured Guaranty necessary to prepare an amended Prospectus or a supplement to
the Prospectus.

(i) Opinion of Counsel. Assured Guaranty will furnish to the Underwriters and
the Seller on the closing date for the sale of the Securities an opinion of its
Counsel or Deputy General Counsel to the effect set forth in Exhibit A attached
hereto, dated such closing date and addressed to the Seller and the
Underwriters.

(j) Consents and Reports of Independent Accountants. Assured Guaranty will
furnish to the Underwriters and the Seller, upon request, as comfort from its
independent accountants in respect of its financial condition at the expense of
the Person specified in the Insurance Agreement, a copy of the Prospectus,
including either a manually signed consent or a manually signed report of
Assured Guaranty’s independent accountants.

 

4



--------------------------------------------------------------------------------

(k) As of the date hereof, no “Insurer Default”, as such term is defined in the
related sale and servicing agreement with respect to the related
“Securitization” (as such term is defined in the Spread Account Agreement), to
which Assured Guaranty, or an affiliate of Assured Guaranty, is the note
insurer, has occurred and is continuing.

Nothing in this Agreement shall be construed as a representation or warranty by
Assured Guaranty concerning the rating of its insurance financial strength by
Moody’s Investors Service, Inc., Standard & Poor’s or any other rating assigned
by a rating agency (collectively, the “Rating Agencies”). The Rating Agencies,
in assigning such ratings, take into account facts and assumptions not described
in the Prospectus and the facts and assumptions that are considered by the
Rating Agencies, and the ratings issued thereby, are subject to change over
time. Assured Guaranty has not attempted to disclose in the Offering Document
all facts and assumptions that the Rating Agencies may deem relevant in
assigning a rating within a particular rating category to Assured Guaranty’s
Financial Strength.

Section 3. Representations, Warranties and Agreements of the Underwriters. Each
of the Underwriters represents, warrants and agrees as follows:

(a) Compliance With Laws. Such Underwriter will comply in all material respects
with all legal requirements in connection with offers and sales of the
Securities and make such offers and sales in the manner provided in the
Prospectus Supplement.

(b) Offering Document. Such Underwriter will not use, or distribute to other
broker-dealers for use, any Offering Document in connection with the offer and
sale of the Securities unless such Offering Document includes such information
as has been furnished by Assured Guaranty for inclusion therein and the
information therein concerning Assured Guaranty has been approved by Assured
Guaranty in writing (other than any such written communication that consists
solely of postings that are initially made by such Underwriter on the Bloomberg
system or otherwise via e-mail and that contains only identifying information
regarding the Trust and the Notes, the expected closing date and first payment
date for the Notes, the expected principal amount, expected weighted average
life, expected ratings, expected periods for payments of principal, expected
final payment date, expected legal final payment date and expected interest rate
index for each class of Notes; preliminary guidance as to the interest rate
and/or yield for each class of Notes (but not final interest rate or yield
information); information regarding the principal amount of the Notes being
offered by each Underwriter; other similar or related information such as
expected pricing parameters, status of subscriptions and Underwriter’s
retentions and ERISA eligibility; and/or any legends regarding the contents of
such written communication). Assured Guaranty hereby consents to the information
in respect of Assured Guaranty included in the Prospectus. Each Offering
Document that describes the Notes Policy will include the following statement:

“The Notes Policy is not covered by the Property/Casualty Insurance Security
Fund specified in Article 76 of the New York Insurance Law”.

 

5



--------------------------------------------------------------------------------

Each Offering Document including financial statements with respect to Assured
Guaranty prepared in accordance with generally accepted accounting principles
(but excluding any Offering Document in which such financial statements are
incorporated by reference) will include the following statement immediately
following such financial statements:

“The Maryland Insurance Administration recognizes only statutory accounting
practices for determining and reporting the financial condition and results of
operations of an insurance company, for determining its solvency under the
Maryland Insurance Code, and for determining whether its financial condition
warrants the payment of a dividend to its stockholders. No consideration is
given by the Maryland Insurance Administration to financial statements prepared
in accordance with generally accepted accounting principles in making such
determinations.”

(c) Underwriter Information. All material provided by the Underwriters for
inclusion in the Prospectus (as revised from time to time, the “Underwriter
Information”), insofar as such information relates to the Underwriters, is true
and correct in all material respects, with respect to the Preliminary Prospectus
Supplement, as of the Time of Sale, and with respect to the Prospectus
Supplement, as of its date and the Closing Date. The Underwriter Information is
limited to the information set forth (i) on the cover page of the Prospectus
Supplement the information in the table under the headings entitled “Price to
Public”, “Underwriting Discounts” and “Proceeds to Seller”; (ii) in the body and
within the “Underwriting” section of the Prospectus Supplement, as applicable,
the second paragraph immediately following the Class A-3 Notes Underwriter
commitment table; and (iii) in the body and within the “Underwriting” section of
the Prospectus Supplement, as applicable, except for statements therein relating
to the issuing entity, the fourth paragraph under the sub-heading “European
Economic Area”.

Section 4. Indemnification.

(a) Assured Guaranty agrees, upon the terms and subject to the conditions
provided herein, to indemnify, defend and hold harmless each Seller Party and
each Underwriter Party against (i) any and all Losses incurred by them with
respect to the offer and sale of the Securities and resulting from Assured
Guaranty’s breach of any of its representations, warranties or agreements set
forth in Section 2 hereof and (ii) any and all Losses to which any Seller Party
or Underwriter Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Assured Guaranty
Information included therein in accordance with the provisions hereof.

 

6



--------------------------------------------------------------------------------

(b) Each of the Underwriters, agrees, severally but not jointly, upon the terms
and subject to the conditions provided herein, to indemnify, defend and hold
harmless each Assured Guaranty Party against (i) any and all Losses incurred by
them with respect to the offer and sale of the Securities and resulting from the
Underwriters’ breach of any of its representations, warranties or agreements set
forth in Section 3 hereof and (ii) any and all Losses to which any Assured
Guaranty Party may become subject, under the Securities Act or otherwise,
insofar as such Losses arise out of or result from an untrue statement of a
material fact contained in any Offering Document or the omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, in each case to the extent, but only to the
extent, that such untrue statement or omission was made in the Underwriter
Information of the Underwriter included therein.

(c) Upon the incurrence of any Losses for which a party is entitled to
indemnification hereunder, the Indemnifying Party shall reimburse the
Indemnified Party promptly upon establishment by the Indemnified Party to the
Indemnifying Party of the Losses incurred.

Section 5. Indemnification Procedures. Except as provided below in Section 6
with respect to contribution, the indemnification provided herein by an
Indemnifying Party shall be the exclusive remedy of any and all Indemnified
Parties for the breach of a representation, warranty or agreement hereunder by
an Indemnifying Party; provided, however, that each Indemnified Party shall be
entitled to pursue any other remedy at law or in equity for any such breach so
long as the damages sought to be recovered shall not exceed the Losses incurred
thereby resulting from such breach. In the event that any action or regulatory
proceeding shall be commenced or claim asserted which may entitle an Indemnified
Party to be indemnified under this Agreement, such party shall give the
Indemnifying Party written or telegraphic notice of such action or claim
reasonably promptly after receipt of written notice thereof. The Indemnifying
Party shall be entitled to participate in and, upon notice to the Indemnified
Party, assume the defense of any such action or claim in reasonable cooperation
with, and with the reasonable cooperation of, the Indemnified Party. The
Indemnified Party will have the right to employ its own counsel in any such
action in addition to the counsel of the Indemnifying Party, but the fees and
expenses of such counsel will be at the expense of such Indemnified Party,
unless (a) the employment of counsel by the Indemnified Party at its expense has
been authorized in writing by the Indemnifying Party, (b) the Indemnifying Party
has not in fact employed counsel to assume the defense of such action within a
reasonable time after receiving notice of the commencement of the action, or
(c) the named parties to any such action or proceeding (including any impleaded
parties) include both the Indemnifying Party and one or more Indemnified
Parties, and the Indemnified Parties shall have been advised by counsel that
(A) there may be one or more legal defenses available to them which are
different from or additional to those available to the Indemnifying Party and
(B) the representation of the Indemnifying Party and such Indemnified Parties by
the same counsel would be inappropriate or contrary to prudent practice (in
which case, if such Indemnified Parties notify the Indemnifying Party in writing
that they elect to employ separate counsel at the expense of the Indemnifying
Party, the Indemnifying Party shall not have the right to assume the defense of
such action or proceeding on behalf of such Indemnified Parties, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all Seller
Parties, one such firm for all Underwriter Parties and one such firm for all
Assured Guaranty Parties, as the case may be, which firm shall be designated in
writing by the Seller in respect of the Seller Parties, by the Underwriters in
respect of the Underwriter Parties and by Assured Guaranty in respect of the
Assured Guaranty Parties), in each of which cases the fees and expenses of
counsel will be at the expense of the Indemnifying Party and all such fees and
expenses will be reimbursed promptly as they are incurred. The Indemnifying
Party shall not be liable for any settlement of any such claim or action unless
the Indemnifying Party shall have consented thereto or be in default in its
obligations hereunder. Any failure by an Indemnified Party to comply with the
provisions of this Section shall relieve the Indemnifying Party of liability
only if such failure is prejudicial to the position of the Indemnifying Party
and then only to the extent of such prejudice.

 

7



--------------------------------------------------------------------------------

Section 6. Contribution.

(a) To provide for just and equitable contribution if the indemnification
provided by any Indemnifying Party is determined to be unavailable or
insufficient for any Indemnified Party (other than due to application of this
Section), each Indemnifying Party (severally and not jointly in the case of the
Underwriters) shall contribute toward the satisfaction of the Losses arising
from any breach of any of its representations, warranties or agreements
contained in this Agreement on the basis of the relative fault of each of the
parties as set forth in Section 6(b) below; provided, however, that an
Indemnifying Party shall in no event be required to contribute to all
Indemnified Parties an aggregate amount in excess of the Losses incurred by such
Indemnified Parties resulting from the breach of representations, warranties or
agreements contained in this Agreement.

(b) The relative fault of each Indemnifying Party, on the one hand, and of each
Indemnified Party, on the other, shall be determined by reference to, among
other things, whether the breach of, or alleged breach of, any representations,
warranties or agreements contained in this Agreement relates to information
supplied by, or action within the control of, the Indemnifying Party or the
Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such breach.

(c) The parties agree that Assured Guaranty shall be solely responsible for the
Assured Guaranty Information and the Underwriters shall be solely responsible
for the Underwriter Information and that the balance of each Offering Document
shall be the responsibility of the Seller.

(d) Notwithstanding anything in this Section 6 to the contrary, the Underwriters
shall not be required to contribute an amount in excess of the amount by which
the total price of the Securities underwritten by the Underwriters exceeds the
amount of any damages that the Underwriters have otherwise been required to pay
in respect of such untrue statement or omission.

 

8



--------------------------------------------------------------------------------

(e) No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

(f) Upon the incurrence of any Losses entitled to contribution hereunder, the
contributor shall reimburse the party entitled to contribution promptly upon
establishment by the party entitled to contribution to the contributor of the
Losses incurred.

Section 7. Miscellaneous.

(a) Notices. All notices and other communications provided for under this
Agreement shall be delivered to the address set forth below or to such other
address as shall be designated by the recipient in a written notice to the other
party or parties hereto.

 

If to Assured Guaranty:    Assured Guaranty Corp.    31 West 52nd Street    New
York, NY 10019    Attention: Structured Surveillance    Re:     Policy No.
D-2010-66   

Americredit Automobile Receivables

  

Trust 2010-A

   Confirmation:    (212) 974-0100    Telecopy Nos.: (212) 339-3518   

 

With a copy to the General Counsel at the above address and telecopier number.

  

 

In each case in which a demand, notice or other communication to Assured
Guaranty refers to a Default, an Event of Default, Servicer Termination Event, a
claim on the Notes Policy or any event with respect to which failure on the part
of Assured Guaranty to respond shall be deemed to constitute consent or
acceptance, then such demand, notice or other communication shall be marked to
indicate “URGENT MATERIAL ENCLOSED”.

 

If to the Seller:    AFS SenSub Corp.    2265 B Renaissance Drive, Suite 17   
Las Vegas, Nevada, 89119    Attn: Chief Financial Officer

 

9



--------------------------------------------------------------------------------

With a copy to:    AmeriCredit Financial Services, Inc.    801 Cherry Street,
Suite 3500    Fort Worth, TX 76102    Attn: Chief Financial Officer   
Confirmation: (817) 302-7000    Telecopy No.: (817) 302-7942
If to the Underwriters:    Credit Suisse Securities (USA) LLC    11 Madison
Ave., 5th Floor    New York, NY 10010   

 

RBS Securities Inc.

   600 Washington Blvd.,    Stamford, CT 06901

(b) Governing Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND
THIS AGREEMENT AND ALL MATTERS ARISING OUT OF OR RELATING IN ANY WAY TO THIS
AGREEMENT SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK.

(c) Assignments. This Agreement may not be assigned by any party without the
express written consent of each other party. Any assignment made in violation of
this Agreement shall be null and void.

(d) Amendments. Amendments of this Agreement shall be in writing signed by each
party hereto.

(e) Survival, Etc. The indemnity and contribution agreements contained in this
Agreement shall remain operative and in full force and effect, regardless of
(i) any investigation made by or on behalf of any Indemnifying Party, (ii) the
issuance of the Securities or (iii) any termination of this Agreement or the
Notes Policy. The indemnification provided in this Agreement will be in addition
to any liability which the parties may otherwise have and shall in no way limit
any obligations of the Seller under the Underwriting Agreement or the Insurance
Agreement.

(f) Counterparts. This Agreement may be executed in counterparts by the parties
hereto, and all such counterparts shall constitute one and the same instrument.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and delivered as of the date first above written.

 

ASSURED GUARANTY CORP. By:  

/s/ Jorge Gana

Name:   Jorge Gana Title:   Managing Director AFS SENSUB CORP. By:  

/s/ Sheli D. Fitzgerald

Name:   Sheli D. Fitzgerald Title:   Vice President, Structured Finance CREDIT
SUISSE SECURITIES (USA) LLC By:  

/s/ John Slonieski

Name:   John Slonieski Title:   Director RBS SECURITIES INC. By:  

/s/ Alan G. Johannsen

Name:   Alan G. Johannsen Title:   Managing Director

[INDEMNITY AGREEMENT SIG. PAGE]



--------------------------------------------------------------------------------

EXHIBIT A

OPINION OF COUNSEL

 

A-1



--------------------------------------------------------------------------------

LOGO [g92323ex10_2pg1.jpg]

March 31, 2010

To the Addressees listed on Annex A hereto

 

Re: Financial Guaranty Insurance Policy No. D-2010-66 and the Assured Documents
(as defined below) relating to $200,000,000 Automobile Receivables Backed Notes
(the “Notes”) issued by AmeriCredit Automobile Receivables Trust 2010-A (the
“Trust”)

Ladies and Gentlemen:

This opinion letter has been requested of the undersigned, in the capacity of
the undersigned as a Counsel of Assured Guaranty Corp., a Maryland corporation
(“Assured Guaranty”), in connection with (i) the issuance by Assured Guaranty of
its financial guaranty insurance policy number D-2010-66, effective as of the
date hereof (such financial guaranty insurance policy hereinafter, the
“Policy”), (ii) the execution and delivery of the Insurance and Indemnity
Agreement, dated as of March 25, 2010, by and among Assured Guaranty, the Trust,
AFS SenSub Corp., AmeriCredit Financial Services, Inc. and AmeriCredit Corp.
(the “Insurance Agreement”), and (iii) the execution and delivery of an
Indemnification Agreement, dated as of March 26, 2010, by and among Assured
Guaranty, AFS SenSub Corp., Credit Suisse Securities (USA) LLC and RBS
Securities Inc. (the “Indemnification Agreement” and, together with the
Insurance Agreement, the “Assured Documents”).

In connection with this opinion letter, I have examined an execution copy of the
Policy and the Assured Documents and such documents, certificates, agreements
and instruments and proceedings as I have considered necessary or appropriate
under the circumstances to render the following opinion letter, including
certain statements contained in the preliminary Prospectus Supplement for the
Notes dated March 25, 2010 (the “Preliminary Prospectus Supplement”) and the
final Prospectus Supplement for the Notes dated March 26, 2010 (the “Final
Prospectus Supplement”) under the heading “THE INSURER.” I have assumed that
each party to the Assured Documents, other than Assured Guaranty, has the power
and authority to execute and to deliver, and to perform and to observe, the
provisions of the Assured Documents and has duly authorized, executed, and
delivered the Assured Documents and that the Assured Documents constitute the
legal, valid, and binding obligation of each such party. As to all questions of
fact material to this opinion letter, which have not been independently
established by me, I have relied upon certificates or comparable documents of
public officials or of officers and representatives of Assured Guaranty. In
addition, I have assumed the genuineness of all signatures other than those of
representatives of Assured Guaranty, the authenticity of all documents submitted
to me as originals, the conformity to the original document of certified or
photostatic copies thereof, and the authenticity of the originals of such latter
documents.

Assured Guaranty Corp.

 

      31 West 52nd Street   main      212 974 0100    info@assuredguaranty.com
   www. assuredguaranty.com       New York, NY 10019   fax         212 561 3268
     



--------------------------------------------------------------------------------

Based upon the foregoing, and subject to the limitations and qualifications
hereinafter set forth, I am of the opinion that:

1. Assured Guaranty is a corporation duly incorporated and validly existing
under the laws of the State of Maryland and has all requisite corporate power
and authority to issue and to perform its obligations under the Policy and to
execute and perform its obligations under the Assured Documents, in each case in
accordance with the terms thereof.

2. The execution and delivery by Assured Guaranty of the Policy and the Assured
Documents, and the performance by Assured Guaranty of its obligations
thereunder, have been duly authorized by all necessary corporate action on the
part of Assured Guaranty.

3. The Policy and the Assured Documents have been validly executed and delivered
by Assured Guaranty, and constitute the legal, valid and binding obligations of
Assured Guaranty, enforceable against Assured Guaranty in accordance with their
terms, subject to applicable bankruptcy, reorganization, insolvency,
liquidation, rehabilitation, moratorium, arrangement, or similar laws or
enactments now or hereafter enacted affecting the enforcement of creditors’
rights generally, as well as to equitable principles of general application
limiting the availability of equitable remedies and the discretion of the court
before which any proceeding therefor may be brought (regardless, in each case,
of whether enforcement is sought in a proceeding in equity or at law) and, in
the case of the Indemnification Agreement, subject also to applicable law,
equitable principles, or principles of public policy limiting the right to
enforce the indemnification and contribution provisions contained therein.

4. To the extent that the Policy constitutes a security within the meaning of
Section 2(a)(1) of the Securities Act of 1933, as amended (the “Act”), it is a
security that is exempt from the registration requirements of the Act.

5. The execution and delivery of the Policy and the Assured Documents, and the
compliance with the terms and provisions thereof, do not conflict with or result
in the breach of the terms of the articles of incorporation or by-laws, as
amended, of Assured Guaranty. The execution and delivery of the Policy and the
Assured Documents, and the compliance with the terms and provisions thereof, do
not, to my knowledge without inquiry, conflict with or result in the breach of
(i) any material restriction on Assured Guaranty contained in any material
contract, agreement, or instrument to which Assured Guaranty is a party or by
which any of its property is bound or (ii) any judgment, order, or decree of a
governmental authority having jurisdiction over Assured Guaranty, in the case of
each of (i) and (ii), to the extent such conflict or breach would impair the
enforceability of the Policy or materially impair the enforceability of the
Assured Documents (except that in the published opinion of the Securities and
Exchange Commission the indemnification provisions of the Indemnification
Agreement, insofar as they relate to indemnification for liabilities arising
under the Act, are against public policy as expressed in the Act and are
therefore unenforceable).

I am licensed to practice law in the State of New York, and do not purport to be
an expert as to, or to express any opinion concerning the laws of any other
jurisdiction other than the laws of the State of New York and the federal laws
of the United States of America to the extent specifically referred to herein.
To the extent that the opinions set forth herein purport to deal with matters of
Maryland law, the statements made therein are based solely upon my review of the
corporate documents of Assured Guaranty, my reading of the Maryland General
Corporation Law and, in respect of the opinion set forth in paragraph (1) above,
my reading of the Maryland Insurance Code.

 

2



--------------------------------------------------------------------------------

The opinions expressed herein are limited to the matters expressly set forth
herein, and no opinion is implied or may be inferred beyond the matters
expressly set forth herein. The opinions expressed herein are based solely on
factual matters in existence as of the date hereof and laws and regulations in
effect on the date hereof. I assume no obligation to revise or supplement this
opinion letter should such factual matters change or should such laws or
regulations be changed by legislative or regulatory action, judicial decision or
otherwise, and I hereby express no opinion as to the effect any such changes may
have on the foregoing opinions.

This opinion letter is being delivered to you solely for your benefit in
connection with the issuance of the Policy and the execution and delivery of the
Assured Documents, and may not be used, circulated, quoted or otherwise referred
to or relied upon for any other purpose by any other person, in each case
without my express prior written consent.

 

Very truly yours, /s/ Brian H. Mellstrom Brian H. Mellstrom

 

3



--------------------------------------------------------------------------------

Annex A

AmeriCredit Financial Services, Inc.

801 Cherry Street, Suite 3500

Fort Worth, Texas 76102

AFS SenSub Corp.

2265 B Renaissance Drive, Suite 17

Las Vegas, Nevada 89119

AmeriCredit Automobile Receivables Trust 2010-A

   c/o Wilmington Trust Company

     as Owner Trustee

1100 North Market Street

Wilmington, Delaware 19890

Credit Suisse Securities (USA) LLC

Eleven Madison Avenue, 5th Floor

New York, New York 10010

RBS Securities Inc.

600 Washington Boulevard

Stamford, Connecticut 06901

Wells Fargo Bank, National Association

Sixth Street and Marquette Avenue

MAC N9311-161

Minneapolis, Minnesota 55479

Moody’s Investors Service Inc.

7 World Trade Center at

250 Greenwich Street

Asset Finance Group – 24th Floor

New York, New York 10007

Standard & Poor’s Ratings Services

   a Standard & Poor’s Financial Services LLC business

55 Water Street

New York, New York 10041

 

4